The Chancellor.
The complainant, assignee in bankruptcy of William C. and Enoch T. Caskey, on August 20th, 1881, recovered a judgment for *117$121.27 against the defendant, William W. Brant, in the court for the trial of small causes of Morris county. The judgment was docketed in the court of common pleas of that county on September 15th, 1881, and execution against goods and lands was issued out of that court on the judgment on the same day, which writ (the sheriff being unable to find any goods) was returned with a levy on a lot of land in Morristown. That' property was conveyed to Brant by deed dated April 1st, 1869. It was then a vacant lot. Brant, soon after he became the owner of it, built a house on it, in which he has lived ever since. The price of the lot was $600, of which he paid $200 in cash and gave a mortgage, still unpaid, for the rest. Of the complainant’s debt, $68.62 were contracted between October 15th, 1875, and December 30th following. On the latter day Brant conveyed the lot to Sarah A. Lindsley, who immediately conveyed it to Brant’s wife. There was no consideration for either of those deeds, but they were made merely to transfer the title from Brant to his wife. The complainant, alleging that that transfer was a merely voluntary conveyance and fraudulent as against his claim, seeks by this suit to subject the property to the payment of his judgment. The defendants, by their answer, set up two defences: one that Brant was, when he made the conveyance, possessed of sufficient property, irrespective of the house and lot in question, to pay all his debts; the other that the lot was bought for his wife and the $200 of the price paid with her money, and that to a great extent the improvements on the property were made with money given to her for the purpose by Elam R. Brant, her husband’s father. The proof is that the lot was bought by William W. Brant and conveyed to him. The $200 paid on account of the purchase-money were paid by him with his wife’s money. He put the improvements on the property. Some of the materials for building the house came from his father, but the latter gave her no money. If those materials were a gift at all they were a gift to Brant. The title to the property stood in his name from April, 1869, to December 30th, 1875, when it was transferred to his wife. All of the complainant’s debt except $10 had then been contracted. The conveyance being volun*118tary was, as to the part of the debt then contracted, void. And it was void as to the rest also, for it evidently was made merely for the purpose of placing the property beyond the reach of Brant’s creditors. It will be declared fraudulent as against the complainant’s debt.